DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 26 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,754,424 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While Zhao does teach mapping facial distortions to alphanumeric characters or symbols (i.e. “text”), Zhao fails to teach that the mappings would include both facial distortions and upper torso distortions, as variously stipulated by claims 224 and 228. None of the other prior art suggests mapping the distortions of both a face and upper torso to alphanumeric characters, as required by claims 224 and 228. The prior art also fails to teach identifying distortions of facial features in the sequence of images by computing numerical representation of facial features to produce a representation set and computing a function of the representation set to produce a distortion representation that is a symbol, as stipulated by claim 229.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Claims 223-229 (now renumbered for issue as 1-7, respectively) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
2 November 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665